DETAILED ACTION
The amendments filed 8/02/2022 have been entered. Claims 1 and 8-10 have been amended. Claims 1-4 and 6-10 remain pending and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 8/02/2022 have been fully considered but are considered moot because the arguments are directed toward a new combination of elements that have not been previously set forth and which have necessitated a new grounds of rejection. 
Response to Amendment
Regarding the rejections to the claims under 35 USC §103, applicant has amended the claims and have necessitated a new grounds of rejection as outlined below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (U.S. 2015/0035662 A1; hereinafter Bowers) in view of Sherwood (U.S. Patent No. 7,085,812 B1) and further in view of Sugimoto et al. (U.S. Patent Application Publication No. 2018/0208140 A1; hereinafter Sugimoto).
Regarding claim 9, Bowers discloses:
An information processing apparatus comprising: a receiver configured to receive a request signal from a vehicle, the request signal including a first status section and a first object list section, the first status section including a first transmitter ID and a first message ID indicating the request signal (vehicle 102 may be configured to broadcast identifying information to other vehicles, see at least [0086]), and the first object list section including information regarding positions and attributes of a predetermined number of objects that are present in surroundings of the vehicle (adaptive sensing system 101 can receive requests for data from other entities regarding sensor data of objects such as position, size, orientation, etc., see at least [0066]-[0067]) *Examiner sets forth the request would be requesting data of the objects not sensed which is a predetermined number.; and 
a transmitter configured to, determine that a predetermined object associated with the information processing apparatus is not included in the predetermined number of objects, unicast a response signal, the response signal including a response status section and a response object list section, the response status section including a response transmitter ID and a response message ID indicating the response signal (objects provide identifying information to one or more of the vehicles, see at least [0086]), and the response object list section including information regarding a position and an attribute of the predetermined object to the vehicle (adaptive sensing system 101 coordinates with other entities to send or receive data in obscured areas, see at least [0067]; response may be transmitted in response to request from entity in a point-to-point communication mechanism, see at least [0066]) *Examiner sets forth the mapping of claim 1 is applicable to claim 9 since the system as a whole is disclosed. Bowers discloses being able to send or receive data according to own or another vehicle’s obscured area
Objects may be pedestrians, see at least [0027]
Communication module 130 of adaptive sensing system 101 may comprise cellular data interfaces
Bowers does not explicitly disclose:
a display controller configured to control a display to display on a display section that the request signal has been received after the receiver received the request signal
the predetermined object being a person having the information processing apparatus
wherein the display controller is further configured to control the display to display on the display section that the response signal has been transmitted after the transmitter unicast the response signal
the receiver is further configured to receive a caution signal from the vehicle
However, Sherwood teaches:
a display controller configured to control a display to display on a display section that the request signal has been received after the receiver received the request signal (a second message is sent back to the sender when the recipient has opened the message known as a read receipt, see at least col. 1 lines 47-52 and Fig. 2)
wherein the display controller is further configured to control the display to display on the display section that the response signal has been transmitted after the transmitter unicast the response signal (the sender receives a report that the first email was successfully delivered through a delivery confirmation, see at least col. 1 lines 38-46 and Fig. 2), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles disclosed by Bowers by adding the delivery confirmation and read receipt taught by Sherwood. One of ordinary skill in the art would have been motivated to make this modification in order to track messages (see col. 1 lines 54-55). Further, the use of delivery confirmation and read receipts are well known in the computer arts (see at least col. 1 lines 38-41 and 52-53).
Additionally, Sugimoto teaches:
the predetermined object being a person having the information processing apparatus (a person such as pedestrian is in possession of mobile terminal to receive positional information about nearby vehicle, see at least [0010]-[0011])
the receiver is further configured to receive a caution signal from the vehicle (terminal possessor B, the person, may be warned of proximity to vehicle A, see at least [0028] and Fig. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles and objects, such as pedestrians, disclosed by Bowers and the delivery confirmation and read receipt taught by Sherwood by adding the mobile terminal used by a pedestrian taught by Sugimoto. One of ordinary skill in the art would have been motivated to make this modification in order “to detect a positional relationship between a vehicle and a target person to be notified who may be located in a position not directly visible from the vehicle” (see [0013]).
Regarding claim 10, the claim is directed to an information processing method. The cited portions of Bowers, Sherwood, and Sugimoto used in the rejection of claim 9 teach a method as well as the claimed elements. Therefore, claim 10 is rejected under the same rationales used in the rejection of claim 9.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Sherwood and further in view of Bletzer et al. (U.S. Patent Application Publication No. 2018/0096600 A1; hereinafter Bletzer) and Sugimoto.
Regarding claim 1, Bowers discloses:
An information processing apparatus comprising: an object sensor configured to detect objects that are present in surroundings (“adaptive sensing system 101 may be configured to acquire sensor data pertaining to objects within a detection range 118 of the vehicle 102 by use of one or more sensors 110,” see at least [0032]); 
a transmitter configured to broadcast a request signal requesting information regarding an object that has not been detected by the object sensor (adaptive sensing system 101 request information using a network broadcast when the system determines there may be objects in an obscured area 126, see at least [0065]) the request signal including a first status section and an first object list section, the first status section including a first transmitter ID and a first message ID indicating the request signal (vehicle 102 may be configured to broadcast identifying information to other vehicles, see at least [0086]), and the first object list section including information regarding each of the objects detected by the object sensor (adaptive sensing system 101 uses sensors 110 to detect objects within a detection range 118, see at least [0032]; collision detection model 122 of the system includes various information about the detected objects, see at least [0035]), 
a receiver configured to receive a response signal in response to transmission of the request signal, the response signal including a response status section and a response object list section, the response status section including a response transmitter ID and a response message ID indicating the response signal (objects provide identifying information to one or more of the vehicles, see at least [0086]), and the response object list section including the information regarding the object that has not been detected by the object sensor (adaptive sensing system 101 receives collision detection data from other vehicles, see at least [0068]; other vehicle 103 provides sensor data 227 which may be received via communication module 130, see at least [0082]).
Objects may be pedestrians, see at least [0027]
Communication module 130 of adaptive sensing system 101 may comprise cellular data interfaces
Bowers does not explicitly disclose:
a display controller configured to control a display to display on a display section that the request signal has been broadcast after the transmitter broadcast the request signal;
the object that has not been detected by the object sensor being a person having a mobile terminal
wherein the display controller is further configured to control the display to display on the display section that the response signal has been received after the receiver received the response signal, and further to control the display to display on the display section updated surrounding environment including the object that has not been detected by the object sensor
further control the transmitter to unicast a caution signal to the mobile terminal associated with the person upon the receiver receiving the response signal
However, Sherwood teaches:
a display controller configured to control a display to display on a display section that the request signal has been broadcast after the transmitter broadcast the request signal (the sender receives a report that the first email was successfully delivered through a delivery confirmation, see at least col. 1 lines 38-46 and Fig. 2);
wherein the display controller is further configured to control the display to display on the display section that the response signal has been received after the receiver received the response signal (a second message is sent back to the sender when the recipient has opened the message known as a read receipt, see at least col. 1 lines 47-52 and Fig. 2), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles disclosed by Bowers by adding the delivery confirmation and read receipt taught by Sherwood. One of ordinary skill in the art would have been motivated to make this modification in order to track messages (see col. 1 lines 54-55). Further, the use of delivery confirmation and read receipts are well known in the computer arts (see at least col. 1 lines 38-41 and 52-53).
Additionally, Bletzer teaches:
control the display to display on the display section updated surrounding environment including the object that has not been detected by the object sensor (displayable map is created with shared data to fill in blind spots, see at least abstract; obstructions can be displayed to driver and potential dangers can be highlighted, see at least [0039])  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed by Bowers and the delivery confirmation and read receipt taught by Sherwood by adding the displayable map taught by Bletzer. One of ordinary skill in the art would have been motivated to make this modification “in order to create a more complete picture of surrounding vehicles” and to allow a vehicle to see “though another vehicle or an obstruction” (see abstract).
Further, Sugimoto teaches:
the object that has not been detected by the object sensor being a person having a mobile terminal (a person such as pedestrian is in possession of mobile terminal to receive positional information about nearby vehicle, see at least [0010]-[0011])
further control the transmitter to unicast a caution signal to the mobile terminal associated with the person upon the receiver receiving the response signal (terminal possessor B, the person, may be warned of proximity to vehicle A, see at least [0028] and Fig. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles and objects, such as pedestrians, disclosed by Bowers, the delivery confirmation and read receipt taught by Sherwood, and the displayable map taught by Bletzer by adding the mobile terminal used by a pedestrian taught by Sugimoto. One of ordinary skill in the art would have been motivated to make this modification in order “to detect a positional relationship between a vehicle and a target person to be notified who may be located in a position not directly visible from the vehicle” (see [0013]).
Regarding claim 8, the claim is directed to an information processing method. The cited portions of Bowers, Sherwood, Bletzer, and Sugimoto used in the rejection of claim 1 teach a method as well as the claimed elements. Therefore, claim 8 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 2, the combination of Bowers, Sherwood, Bletzer, and Sugimoto teach the elements above and Bowers further discloses:
the transmitter broadcasts the request signal in a driving caution area (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 to any source capable of satisfying the request, see at least [0080]).
Regarding claim 3, the combination of Bowers, Sherwood, Bletzer, and Sugimoto teach the elements above and Bowers further discloses:
the transmitter broadcasts the request signal in a place with poor visibility (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 which is an area that is inaccessible for the current vehicle, see at least Fig. 2A, [0079], and [0080]).
Regarding claim 4, the combination of Bowers, Sherwood, Bletzer, and Sugimoto teach the elements above and Bowers further discloses:
the transmitter broadcasts the53 request signal in a case where there is a possibility that the object that has not been detected by the object detector enters in a traveling direction (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 to acquire sensor information pertaining to objects in obstructed area 226 if there are any, see at least Fig. 2A, [0079], and [0080]).
Regarding claim 6, the combination of Bowers, Sherwood, Bletzer, and Sugimoto teach the elements above and Bowers further discloses:
a display control circuitry (human-machine interface components 107, see at least [0069])
The combination of Bowers and Sherwood does not teach:
the display controller is configured to control display of the surrounding environment on a basis of information regarding positions and attributes of a predetermined number of the objects detected by the object sensor and control update of the display of the surrounding environment on a basis of information regarding a position and an attribute of the object that is included in the response signal and that has not been detected by the object sensor
However, Bletzer teaches:
the display controller is configured to control display of the surrounding environment on a basis of information regarding positions and attributes of a predetermined number of the objects detected by the object sensor and control update of the display of the surrounding environment on a basis of information regarding a position and an attribute of the object that is included in the response signal and that has not been detected by the object sensor (displayable map is created with shared data to fill in blind spots, see at least abstract; obstructions can be displayed to driver and potential dangers can be highlighted, see at least [0039])  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed by Bowers by adding the displayable map taught by Bletzer. One of ordinary skill in the art would have been motivated to make this modification “in order to create a more complete picture of surrounding vehicles” and to allow a vehicle to see “though another vehicle or an obstruction” (see abstract).
Regarding claim 7, the combination of Bowers, Sherwood, Bletzer, and Sugimoto teach the elements above and Bowers further discloses:
in a case where the object that is included in the response signal and that has not been detected by the object sensor is located in a direction in which a host vehicle travels, the54 transmitter transmits a caution signal for calling for caution to a transmitter of the response signal (own vehicle 102 communicates with other sensing system 135 in other vehicle 105 to exchange sensor data and collision detection information, see at least [0067]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662